DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed September 1st, 2022 has been entered. Claims 1-9 remain pending. Claim 1 has been amended. Claim 10 has been canceled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonnet et al. (US 8,757,579).

Regarding claim 1, Bonnet teaches an aircraft engine attachment (Fig. 1; “Aircraft Engine Assembly”, Title) including at least one assembly (Figs. 1-4) comprising: a first part (Fig. 1, “mounting pylon”, 4), a second part (Fig. 1, “turbo-jet engine”, 5), and a connecting device (Fig. 1, “connection device”, 2) connecting the first and second parts (Fig. 1 shows “connection device” 2 connecting “mounting pylon” 4 and “turbo-jet engine” 5), the connecting device including: first (Fig. 2, “hinge pin”, 23) and second articulation elements (Fig. 2, “hinge pin”, 33) accommodated in first (Fig. 2, through-hole at 51) and second holes (Fig. 2, through-hole at 52) through the first and second parts (“fastened at two attachment points 51, 52 respectively to first and second bodies 4, 5”, Col. 6, Lines 42-43), and first (Fig. 2, “flat rigid piece”, 54) and second links (Fig. 2, “flat rigid piece”, 55), connecting the first and second articulation :elements (Fig. 2 shows “flat rigid pieces” 54 & 55 connecting “hinge pins” 23 & 33), positioned on respective opposite sides of the first and second parts (Fig. 2 shows “flat rigid pieces” 54 & 55 on opposite sides of “attachment points” 51 & 52 and thus are attached on opposite sides of first and second parts 4 & 5 as discussed in Col. 6, Lines 42-43), wherein the connecting device comprises: an interleaved stiffener (Figs. 3-4, “first and second element” 20 & 30) positioned between the first and second links (Figs. 3-4 show  “first and second element” 20 & 30 between “flat rigid pieces” 54 & 55), having a first contact face (Figs. 3-4, face of “arms” 21a & 31a) oriented toward the first link (Figs. 3-4 shows face of “arms” 21a & 31a oriented towards “flat rigid piece” 54) and a second contact face  (Figs. 3-4, face of “arms” 21b & 31b) oriented toward the second link (Figs. 3-4 shows face of “arms” 21b & 31b oriented towards “flat rigid piece” 55), parallel to the first face (Figs. 3-4 show “arms” 21a & 31a parallel with “arms” 21b & 31b), the first and second contact faces being separated by a distance equal to that separating the first and second links (Figs. 3-4 shows “arms” 21a, 21b, 31a, & 31b faces directly against/contacting “flat rigid pieces” 54 & 55, thus separated by the same distance face to face), the interleaved stiffener including: a body of tubular shape (Figs. 3-4, “first and second tubular portions” 22 & 32; shown interlocked in Figs. 3-4), a first yoke (Fig. 2, “connection end”, 21; shown formed as a yoke in Figs. 2-4), connected to the body (Figs. 2-4 shows “connection end” 21 connected to “first tubular portion” 22), cooperating with the first part  (“fastened at two attachment points 51, 52 respectively to first and second bodies 4, 5”, Col. 6, Lines 42-43; thus “connection end” 21 at “attachment point” 51 is cooperating with first part 4), and a second yoke (Fig. 2, “connection end”, 31; shown formed as a yoke in Figs. 2-4), connected to the body at an end opposite the first yoke (Figs. 2-4 shows “connection end” 31 connected to “second tubular portion” 32; shown opposite of “connection end” 21), cooperating with the second part (“fastened at two attachment points 51, 52 respectively to first and second bodies 4, 5”, Col. 6, Lines 42-43; thus “connection end” 31 at “attachment point” 52 is cooperating with first part 5), the body, the first yoke and the second yoke forming a single part (Figs. 2-4 show first and second tubular portions” 22 & 32, “connection ends” 21 & 31 forming a single part).
Bonnet does not expressly disclose a body of parallelepiped shape.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Bonnet to further include a body of parallelepiped shape, since it would have been an obvious matter of design choice to make the different portions of the body of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. 

Regarding claim 2, Bonnet teaches the wherein the first yoke (Figs. 2-4, “connection end”, 21) comprises: a first flange (Figs. 3-4, “arm”, 21a), positioned between the first link and the first part (“Connection end 21 of first element 20 comprises a clevis 21 adapted for mounting a hinge pin 23 with the first body to be connected, and here, by way of example, mounting pylon 4”, Col. 4, Lines 20-22; thus each “arm” 21a & 21b is between “flat rigid pieces” 54 & 55 and where first part 4 connects at center of “hinge pin” 23), including an orifice accommodating the first articulation element (Figs. 3-4 show hole/orifice through “arm” 21a for “hinge pin” 23), a second flange (Figs. 3-4, “arm”, 21b), positioned between the second link and the first part (“Connection end 21 of first element 20 comprises a clevis 21 adapted for mounting a hinge pin 23 with the first body to be connected, and here, by way of example, mounting pylon 4”, Col. 4, Lines 20-22; thus each “arm” 21a & 21b is between “flat rigid pieces” 54 & 55 and where first part 4 connects at center of “hinge pin” 23), including an orifice, accommodating the first articulation element (Figs. 3-4 show hole/orifice through “arm” 21b for “hinge pin” 23), and wherein the second yoke (Figs. 2-4, “connection end”, 31) comprises: a first flange (Figs. 3-4, “arm”, 31a), positioned between the first link and the second part (“Connection end 21 of first element 20 comprises a clevis 21 adapted for mounting a hinge pin 23 with the first body to be connected, and here, by way of example, mounting pylon 4”, Col. 4, Lines 20-22; thus each “arm” 31a & 31b is between “flat rigid pieces” 54 & 55 and where second part 5 connects at center of “hinge pin” 33), including an orifice accommodating the second articulation element (Figs. 3-4 show hole/orifice through “arm” 31a for “hinge pin” 33), a second flange (Figs. 3-4, “arm”, 31b), positioned between the second link and the second part (“Connection end 21 of first element 20 comprises a clevis 21 adapted for mounting a hinge pin 23 with the first body to be connected, and here, by way of example, mounting pylon 4”, Col. 4, Lines 20-22; thus each “arm” 31a & 31b is between “flat rigid pieces” 54 & 55 and where second part 5 connects at center of “hinge pin” 33), including an orifice accommodating the second articulation element (Figs. 3-4 show hole/orifice through “arm” 31b for “hinge pin” 33).

Regarding claim 3, Bonnet teaches the assembly as claimed in claim 2, wherein the first and second flanges (Figs. 3-4, “arms” 21a, 21b, 31a, & 31b) of the first and second yokes (Figs. 2-4, “connection ends”, 21 & 31) have external faces coplanar with a first face of the body oriented toward the first link (Figs. 3-4, faces of “arms” 21a & 31a shown coplanar and oriented toward face of “flat rigid piece” 54), the external faces of the first flanges and the first face of the body forming the first contact face of the interleaved stiffener (Figs. 3-4, faces of “arms” 21a & 31a shown forming contact face and layer of “first and second elements” 20 & 30), and wherein the second flanges of the first and second yokes have external faces coplanar with a second face of the body oriented toward the second link (Figs. 3-4, faces of “arms” 21b & 31b shown coplanar and oriented toward face of “flat rigid piece” 55), the external faces of the second flanges and the second face of the body forming the second contact face of the interleaved stiffener (Figs. 3-4, faces of “arms” 21b & 31b shown forming contact face and layer of “first and second elements” 20 & 30).

Regarding claim 4, Bonnet teaches the assembly as claimed in claim 1, wherein the connecting device (Fig. 1, “connection device”, 2) includes a system connecting the first and second links and the interleaved stiffener (“In the embodiment illustrated on FIGS. 2 to 4, rigid connecting piece 50 comprises flat rigid pieces 53, 54, 55, 56, here four in number and extending in pairs on both sides of first and second elements 20, 30, parallel to longitudinal axis X. Thus two flat rigid pieces 53, 54, also called shackles, extend on a first side of first and second elements 20, 30, and two other flat rigid pieces 55, 56, also called shackles, extend on the other side of first and second elements 20, 30”, Col. 7, Lines 9-17).

Regarding claim 5, Bonnet teaches the assembly as claimed in claim 4, wherein the connecting system includes at least one transverse connecting element passing through the first and second links and the interleaved stiffener (Figs. 2-4, “flat rigid pieces” 53 & 56 shown extending across the faces of “flat rigid pieces” 54 & 55, respectively, and both “first and second elements” 20 & 30) configured to maintain the first and second links pressed against the interleaved stiffener (Figs. 2-4 shows “flat rigid pieces” 53 & 56 on both, opposite sides of “connection device” 2 to maintain the internal “flat rigid pieces” 54 & 55 pressed against both “first and second elements” 20 & 30).

Regarding claim 6, Bonnet teaches the assembly as claimed in claim 5, wherein the connecting system includes a plurality of transverse connecting elements divided between the first and second articulation elements (Figs. 2-4 shows a plurality of transverse connecting elements 53a, 54a, 55a, & 56a at “hinge pin” 23 and a plurality of transverse connecting elements 53b, 54b, 55b, & 56b at “hinge pin” 33).

Regarding claim 7, Bonnet teaches the assembly as claimed in claim 4, wherein the connecting system includes, at a level of each articulation element (Fig. 2, “hinge pins” 23 & 33), a ring surrounding the articulation element (Fig. 2, rings shown at “two attachment points” 51 & 52 around “hinge pins” 23 & 33) onto which are force-fitted the first and second links and the interleaved stiffener (Fig. 2 shows rings on opposite sides of “connection device” 2, at the external most face, acting to bind the internal “flat rigid pieces” 54 & 55 pressed against both “first and second elements” 20 & 30).

Regarding claim 8, Bonnet teaches the assembly as claimed in claim 1, wherein the body of the interleaved stiffener includes at least one opening (Figs. 2-4 show “first and second elements” 20 & 30 having at least one opening to accommodate “hinge pins” 23 & 33).

Regarding claim 9, Bonnet teaches the assembly as claimed in claim 1, wherein at least one of the first and second links (Figs. 2-4, “flat rigid pieces” 54 & 55) includes at least one longitudinal rib (Figs. 2-4, “flat rigid pieces” 53 & 56) on an external face of at least one of the first or second link projecting relative to that external face (Figs. 2-4 show “flat rigid pieces” 53 & 56 against the external faces of  “flat rigid pieces” 54 & 55, also projecting externally from the faces of  “flat rigid pieces” 54 & 55).

Response to Arguments
Applicant's arguments filed 09/01/2022 have been fully considered but they are not persuasive.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the attachment is a safety item which prevents the aircraft engine from detaching from aircraft pylon while in flight”, “the interleaved stiffener makes it possible to limit the risks of bending of the links when they are loaded in compression”, “[t]his interleaved stiffener 44 enables the distance between the first and second links 40, 42 to remain constant in the presence of compression forces and limits the risk of the latter bending transversely.”, Applicant’s Remarks, p. 7) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In this case, Bonnet teaches a body of tubular shape (Figs. 3-4, “first and second tubular portions” 22 & 32; shown interlocked in Figs. 3-4) which provides a structure which is a shape capable of connecting to “a first yoke” and “a second yoke” as claimed in Claim 1. As claimed, the sole difference between the prior art and applicant’s claimed invention is the shape of the body. As discussed above, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. 
Further, Bonnet discloses the structure of a body of tubular shape is capable of “uniform rigidity, the first tubular portion, the second tubular portion, and the complementary tubular portion have a surface of identical value in a section crosswise to the longitudinal axis… In fact, in a device for connection of a first body to a second body by a tubular structure, the length of the tubular part defines the rigidity (or conversely the flexibility) of the connection device…In this way, as long as the loads applied at the connection device remain below the predetermined value load, corresponding for example to fatigue loads, only the first element and the second element of the connection device will transmit stresses, with a filtration of vibrations by virtue of the flexible assembly of the tubular portions fitted together.” (Discussed in more detail in Col. 1, Line 64 – Col. 2, Line 56). Thus, Bonnet teaches a safety item which prevents the aircraft engine from detaching from aircraft pylon while in flight with an interleaved stiffener (note structure shown interlocked in Figs. 3-4 of Bonnet) which makes it possible to limit the risks of bending of the links when they are loaded in compression. In this case, by transmitting stresses with a filtration of vibrations by virtue of the flexible assembly of the tubular portions fitted together.
Therefore, Bonnet discloses the claimed invention as claimed in claim 1, since the structural differences between the application and the prior art discussed in Applicant’s remarks are not recited in the rejected claim(s).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707. The examiner can normally be reached Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Christopher D Hutchens/Primary Examiner, Art Unit 3647